Citation Nr: 0104929	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970, and from January 1973 to January 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board notes that 
it previously remanded this matter to the RO for additional 
development in September 1996, November 1997, and May 1999.  
The actions requested in the Board's remands have been 
accomplished to the extent possible, and the case is now 
ready for appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by the VA has been obtained by the RO.

3.  The record reflects that the veteran failed to cooperate 
during an August 1999 VA audiological examination.

4.  The record is devoid of any competent evidence related to 
the veteran's current bilateral defective hearing.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (Prior and subsequent to June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the veteran sought a compensable evaluation for 
his service-connected bilateral defective hearing in May 
1992.

According to an August 1992 VA examination report, the 
veteran failed to respond to any acoustic stimuli.  The 
examiner noted "significant functional overlay," as 
evidenced by normal speech and voice quality, appropriate 
responses to questions at low speech levels with visual 
degradation, the absence of any tactile response to low 
frequency bone conducted stimulation, and the presence of 
acoustic reflexes bilaterally.  Consequently, he concluded 
that reliable pure tone thresholds could not be determined.

Based on this evidence, an October 1992 rating decision 
continued the noncompensable evaluation assigned for the 
veteran's service-connected bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) with this 
decision later that month, and submitted a substantive appeal 
(Form 9) in December 1992, perfecting his appeal.

A May 1993 hearing officer's decision continued the 
noncompensable evaluation of the veteran's service-connected 
hearing loss, based on VA and private outpatient treatment 
records from April 1990 to April 1993, the August 1992 VA 
examination report, and testimony during a February 1993 
personal hearing.

An August 1993 VA audiological examination report indicates 
that pure tone thresholds were not reported because the 
veteran did not respond to any stimuli.  The examiner noted 
that the results of testing were inconclusive due to the 
presence of functional hearing loss.  He explained that 
measurable hearing existed in the left ear, based on acoustic 
reflexes, but the veteran refused to respond.  Therefore, he 
concluded that it was not possible to quantify the veteran's 
hearing loss at that time.

Consequently, the RO continued the noncompensable evaluation 
of the veteran's service-connected hearing loss in September 
1993.

An August 1995 rating decision continued the noncompensable 
evaluation of the veteran's bilateral hearing loss, based on 
VA outpatient treatment records from August 1993 to May 1995.

The Board remanded the case for further development in 
September 1996.  Noting the veteran's history of 
noncompliance with audiometric testing, the Board directed 
the RO to schedule VA audiological and psychiatric 
examinations to determine the nature and severity of his 
service-connected bilateral hearing loss.

According to a February 1997 VA audiological examination 
report, the veteran presented with no voluntary behavioral 
responses to pure tone or recorded speech stimuli, implying 
no measurable hearing.  However, his responses to speech 
material presented via live voice, acoustic reflex data, oto-
acoustic emission testing, and ABR Latency/Intensity data 
suggested "a degree of measurable hearing in at least some 
frequencies and the almost certainty of functional overlay."  
The veteran reportedly cooperated with all actions requested 
while he was facing the clinician, but failed to respond to 
speech stimulus when his back was to the audiologist.  The 
examiner commented that she could not tell whether the 
functional overlay was due to malingering, or was psychogenic 
in origin.

Following a VA psychiatric examination later that month, the 
examiner concluded that it was almost impossible to determine 
the nature, severity and etiology of the veteran's bilateral 
hearing loss because of his inconsistent responses to 
audiometric testing.  She commented that these inconsistent 
responses could be attributed to uncooperativeness, and 
explained that it was difficult to assess to what degree this 
was due to a psychiatric disorder or personality disorder.

Based on this evidence, the RO continued the noncompensable 
evaluation of the veteran's bilateral hearing loss in May 
1997.

The Board remanded the case in November 1997, to satisfy due 
process requirements.

The veteran's representative requested another VA 
audiological examination in July 1998.  Consequently, the RO 
scheduled a VA audiological examination in November 1998.  
The record reflects that the veteran was notified of the 
scheduled VA examination at his current address, but failed 
to report.

In March 1999 correspondence, the veteran maintained that he 
was not notified of the November 1998 VA examination, and 
requested that another examination be scheduled.

In a May 1999 remand, the Board explained that the RO should 
permit the veteran to submit evidence in support of his claim 
that he did not receive notice to report for the VA 
examination.  If good cause was shown, the RO was directed to 
schedule another VA audiological examination to determine the 
nature and severity of the veteran's service-connected 
hearing loss.  Otherwise, the claim was to be denied under 
the provisions of 38 C.F.R. § 3.655.

The RO apparently found that the veteran showed good cause 
for his failure to report for the November 1998 VA 
examination, and scheduled a VA audiological examination in 
August 1999.

During the August 1999 VA examination, the veteran gave a 
history of complete deafness since 1969.  The examiner noted 
that reliable pure tone and speech thresholds could not be 
determined because the veteran presented with no voluntary 
behavioral responses to any stimuli presented via headphones.  
She explained that functional overlay was evidenced in 
several ways:  The veteran presented with normal speech and 
voice quality, and perfect articulation skills, which 
normally would have deteriorated after 30 years of complete 
deafness.  In addition, he gave appropriate responses to 
questions spoken at all levels with visual degradation that 
would not have been possible utilizing speech reading skills.  
Finally, the veteran presented with an absence of any tactile 
response to low frequency bone conducted stimuli, as well as 
acoustic reflexes at all frequencies tested bilaterally.

While the examiner reportedly informed the veteran of the 
lack of inter-test reliability, and indicated that his 
failure to cooperate with the examination may effect his 
compensation level, he continued to give no behavioral 
responses.  The examiner concluded that it was impossible to 
determine the exact nature, severity, or etiology of the 
veteran's hearing loss due to his "continued lack of 
cooperation."

Based on this evidence, the RO continued the noncompensable 
evaluation of the veteran's bilateral defective hearing in 
September 1999.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.

Although the veteran was fully advised of the reasons why VA 
examinations were required, and of the importance of his 
cooperation, he failed to cooperate during an August 1999 VA 
audiological examination.  The Court has held that VA's duty 
to assist the veteran is not a one-way street; he also has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  While the duty to 
assist is neither optional nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not a 
"blind alley." Olson v. Principi, 480, 483 (1992).  "The 
VA's 'duty' is just what it states, a duty to assist, not a 
duty to prove a claim with the veteran only in a passive 
role."  Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).

In this case, the VA provided the veteran with several 
examinations.  The record shows, however, that the inability 
to secure a complete and adequate examination was not the 
fault of the VA, but of the veteran.  His failure to 
cooperate during VA audiological evaluations is well 
documented in the claims folder, and the lack of reliability 
of findings during the August 1999 VA examination is 
consistent with findings during previous examinations.  
Because it the veteran will not cooperate during VA 
examinations, the Board finds that another VA audiological 
examination would serve no useful purpose.

In light of the veteran's failure to cooperate during the 
August 1999 VA examination, the Board finds that the VA has 
discharged its duty to assist to the extent the cooperation 
of the veteran permitted.  Accordingly, the Board finds that 
no further assistance in developing the facts pertinent to 
this claim is required to comply with the duty to assist the 
veteran.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

There is regulatory authority that provides for the 
disposition of claims where a person applying for benefits 
"fails to report" for an examination "without good cause."  
38 C.F.R. § 3.655 (2000).  In this case, however, the veteran 
literally "reported" for the VA examination in August 1999, 
but frustrated the purpose of this examination.  This 
specific circumstance is not covered by regulation, and the 
Board does not believe the language of 38 C.F.R. § 3.655 can 
be construed so that the phrase "failure to report" can be 
read to encompass the situation where there is a "failure to 
cooperate" in securing an adequate examination.  
Accordingly, denial of this claim due to a failure of the 
veteran to "cooperate" is not warranted based on 38 C.F.R. 
§ 3.655.

In order to determine the current nature and extent of the 
veteran's service-connected bilateral hearing loss, the RO 
scheduled a VA audiological examination in August 1999.  
However, according to the examination report, reliable pure 
tone and speech thresholds could not be determined due to the 
veteran's failure to cooperate.  The examiner explained that 
it was impossible to determine the exact nature, severity, or 
etiology of the veteran's hearing loss due to his "continued 
lack of cooperation."

When an accurate and comprehensive VA examination is found to 
be necessary in order to fully evaluate a claim, the veteran 
is required to cooperate with that examination.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Hayes v. Brown, 
5 Vet. App. 60 (1993); see also Olson and Wood, supra.

In the instant case, the veteran requested a compensable 
evaluation for his service-connected bilateral hearing loss.  
However, a comprehensive VA audiological evaluation was 
necessary to determine entitlement to this benefit.  While a 
VA examination was performed in August 1999, the examiner 
explained that the results were invalid because of poor 
reliability.  Consequently, a meaningful and full evaluation 
of the veteran's current bilateral hearing loss could not be 
conducted.  Clearly, the veteran failed to cooperate in the 
efforts of the VA to obtain a reliable and accurate picture 
of his current level of disability, which has made it 
impossible for the Board to determine the extent of the 
veteran's disability.

Unfortunately, because of the veteran's failure to cooperate 
during the August 1999 VA audiological examination, the 
record is inadequate for deciding the claim on appeal.  In 
short, the evidence of record does not show objective 
findings supporting the veteran's subjective complaints 
regarding his bilateral hearing loss.  Because the record 
lacks the specific data that the pertinent diagnostic code 
and VA regulations require to ascertain the degree of 
impairment associated with the veteran's service-connected 
bilateral hearing loss, the Board is unable to determine the 
evaluation warranted.

Consequently, the Board finds that the veteran's overall 
impairment associated with his service-connected bilateral 
hearing loss is appropriately evaluated as noncompensably 
disabling under Diagnostic Code 6100.  Based on the evidence 
of record, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for bilateral defective hearing.


ORDER

A compensable evaluation is not warranted for bilateral 
defective hearing.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

